Fourth Court of Appeals
                               San Antonio, Texas
                                     March 19, 2014

                                   No. 04-12-00066-CR

                         EX PARTE Patricia Foster SKELTON,

                 From the 38th Judicial District Court, Real County, Texas
                             Trial Court No. 2011-2993-DC
                     Honorable Camile G. Dubose, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice

     The Appellant’s Request for Oral Argument on Motion for Rehearing is hereby
DENIED.

                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court